Holmes, J.,
dissenting. Although I must recognize that this court has stated R. C. 5717.02 must be strictly adhered to, *117Hafner & Sons v. Lindley (1979), 58 Ohio St. 2d 130, 131, 1 am also fully supportive of this court’s comment in the case of Queen City Valves v. Peck (1954), 161 Ohio St. 579, 583, that tiie notice requirement to the Board of Tax Appeals, pursuant to R. C. 5717.02, should not be applied in a “hypertechnical” manner. Although recognizing that such section, and its provisions for appellate procedure, is jurisdictional, I believe that it should be applied to the facts sub judice in a reasonable manner.
Here, in the notices of appeal of Caserta and Lenart, the precise wording of R. C. 5739.33 was not set forth stating that they were not officers responsible for filing sales tax returns and making payments of the Ohio sales tax on behalf of the corporation. However, their notices of appeal did state that they had no personal liability under R. C. 5739.33, albeit for the stated reason that “all sales tax return filings and payments were current.”
Additionally, Caserta and Lenart each filed a supplemental notice of appeal, which notice contained an assignment of error, among others, as follows: “C. The Commissioner erred in determining Ohio Revised Code Section 5739.33 applied to***[Lenart and Caserta].” I would conclude that a reasonable reading of these notices should invest jurisdiction of this review in the Board of Tax Appeals. In this regard, the board acted appropriately in assuming jurisdiction over the issue of whether the appellees were amenable to R. C. 5739.33.
Concerning the issues of the liability of each of these three individuals for the payment of the sales taxes due from the corporation, I must conclude that the findings of the Board of Tax Appeals were neither contrary to law, unreasonable, nor unsupported by probative and substantial evidence.
As to Lenart, the board found upon the evidence adduced that she “was not a decision making party but primarily she ran the office and did as she was instructed.”
As to Caserta, the record indicates that he was Vice President in charge of Charter and Maintenance for the aircraft corporation from March 1970 to March 1973. The board found that he was a corporate board member, that he owned 40 percent of the corporate stock, and that he was authorized to sign *118corporate checks as a co-signer with another officer—but, the board also found that Caserta had check-writing authority in order to pay these sales taxes only upon the prior approval of the Board of Directors. Concerning this latter point the board in its order set forth the finding that:
“The testimony was also clear that Mr. Caserta was definitely controlled by the Wolerys [three brothers who were stockholders and controlling board members] and that he did not deal with the questions of payment of taxes* * *.”
It is my view that R. C. 5739.33 contemplates assessing personal liability upon the officers who have control in fact of the corporate finances. Such was the holding of the federal Court of Appeals in Haffa v. United States (C.A. 7, 1975), 516 F. 2d 931, at 936, wherein the court found that personal liability should be based upon “control of finances within the employer corporation: the power to control the decision-making process by which the employer corporation allocates funds to other creditors in preference to its withholding tax obligations.” The board found such to be the facts and applied such principle of law in the instant causes as to Caserta, Lenart and Tidrick stating in its order:
“In the cases under appeal herein the responsibility of all appellants was limited in that no one was authorized to pay any taxes without express authority of the Board of Directors. The testimony was that even beyond that they were all instructed by the Board of Directors to not pay any taxes without specific authority from the Board of Directors to pay the taxes.”
Therefore, as to each of the individuals involved in these consolidated cases, I would hold that the Board of Tax Appeals applied the correct law and had ample evidence before it to enter the order which found these three individuals not personally liable for the sales tax due.
While the evidence was such that the board might reasonably have found and concluded that Caserta, Tidrick and Lenart were corporate officers who should be charged with personal liability for the payment of Ohio sales taxes due from the corporation, the evidence would also reasonably support the board’s determination that these individuals did not come within the purview of the statute. Such a finding was neither unreasonable nor unlawful.